 

Exhibit 10.31

 

First Amendment to the Note Payable and Line of Credit Agreement with Kraig
Higginson

 

Regardless of the date of execution, this First Amendment to the Note Payable
and Line of Credit Agreement (“First Amendment”) shall be deemed made, entered
into and effective as of April 3, 2020 for modification #1, below (“First
Amendment Effective Date for Item #1”) and January 8, 2020 for modification #2,
below (“First Amendment Effective Date for Item #2”) by and between Kraig
Higginson and Sundance Strategies, Inc. (“the Company”). The Company and Kraig
Higginson are collectively referred to as “the Parties”.

 

RECITALS:

 

  A. The Parties entered into that certain Note Payable and line of Credit
Agreement (“the Agreement”) on or about July 22, 2015.         B. The Company
has, from time-to-time, requested Kraig Higginson extend the due date of the
Agreement and increase the amounts available to borrow.         C. Immediately
prior to the First Amendment Effective Date for Item #2, the Agreement allowed
for borrowings of up to $4,600,000, with outstanding principal and interest due
on November 30, 2020.         D. Immediately prior to the First Amendment
Effective Date for Item #2 the Company owed $795,000 in principal and
approximately $54,343 in accrued interest on the Agreement         E. The
purpose of this First Amendment is to amend the Agreement to require the Company
to issue warrants convertible into the Company’s common stock (“Warrants”) to
Kraig Higginson when the Company requests that amounts be drawn on the Agreement
or the Company requests that the Agreement due date be extended.

 

Now, therefore, in consideration of the mutual promises, conditions and
covenants set forth in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree that the foregoing recitals are true and correct and the Parties
agree to amend the Agreement as follows:

 

MODIFICATIONS TO AGREEMENT

 

When money is loaned to the Company from Kraig Higginson under the Agreement or
if Kraig Higginson is requested by the Company and is willing to extend the due
date, the Company agrees to provide Kraig Higginson Warrants as follows.

 

  1. Monies being loaned to the Company. Beginning the First Amendment Effective
Date for Item #1 the Company agrees to issue Kraig Higginson two (2) Warrants
for each incremental $1 that is loaned to the Company with a due date no less
than twelve months from the lending date. The Warrants shall have an exercise
price of $0.05 per share and expire in five years from the date of grant. The
common shares issued in association with the exercise of the Warrants shall not
have registration rights. By way of example, if Kraig Higginson loans the
Company an additional $1,000 with a due date of not less than twelve months from
the lending date then the Company will issue 2,000 Warrants to Kraig Higginson.

 



 

 

 

  2. Due date extensions. The Company agrees to issue Kraig Higginson Warrants
in return for an extension of the due date of the Agreement. On the First
Amendment Effective Date for Item #2 the Company will grant Kraig Higginson
500,000 warrants for extending the due date of the Agreement to August 31, 2021.
Thereafter, Warrants will be issued upon Kraig Higginson granting a due date
extension on the entire outstanding balance owed based on the following formula:
10,000 Warrants per month extended plus 1 Warrant for every $2 of the principal
balance outstanding (not including interest) at the time of the extension
(rounded to the nearest whole Warrant). The Warrants shall have an exercise
price of $0.05 per share and expire five years from the date of grant. The
common shares issued in association with the exercise of the Warrants shall not
have registration rights. By way of example, if Mr. Higginson agrees to extend
the due date of the Agreement from August 31, 2021 to November 30, 2022 (15
months), and the principal balance owed to Mr. Higginson on the date of the
signing of the extension is $600,000, Mr. Higginson would be awarded ((15 x
10,000) + (600,000 x 0.5)) = 450,000 Warrants.

  

IN WITNESS WHEREOF, the Parties have executed this First Amendment on the
respective date(s) indicated

 

Sundance Strategies, Inc.         By: /s/ Randall F. Pearson         Name:
Randall F. Pearson         Title: President         Date: April 3, 2020  

 

Kraig Higginson         By: /s/ Kraig T. Higginson         Name: Kraig T.
Higginson         Title: Chairman         Date: 4/3/20  

 

 

 

